On Application for Rehearing.
CORPMAN, J.
Appellant has made an application for a rehearing upon the grounds that duplications were made by the district court in awarding respondent judgment upon the several causes of action set forth in his complaint. The matters relied on and presented by appellant were given careful consideration before formulating the opinion heretofore written by this court. "We were then, and are still, of the opinion that the contention of appellant cannot be sustained. The testimony, as disclosed by the record, clearly shows that the findings of the district court are amply supported by the testimony, and that there are no duplications in the awards made by the judgment of that court. Appellant’s application for a rehearing is therefore denied.
Prior to a hearing upon the merits before this court the respondent moved to strike the appellant’s bill of exceptions from the record and files in the case upon the grounds that the orders made by the district court extending the time for the preparation, serving, and filing of the 5 appellant’s bill of exceptions beyond the time of the perfecting of the appeal to this court were in excess of jurisdiction, and therefore null and void, and that the proposed bill of exceptions had not been served within the time allowed by law or by any valid order extending the time. The motion of respondent was denied, upon being presented" to and determined by this court, before a hearing upon the merits. We *519then stated that our reasons for so doing would be more formally assigned upon our rendering an opinion upon the merits of the case. Through an oversight the writer of the opinion upon the merits neglected to do so, and we are reminded of the omission by the appellant at this time.
With reference to this matter the record shows: That the judgment of the district court in this case was duly filed and entered on December 30, 1916; that notice of the filing and entry of the judgment was served upon the appellant January 18, 1917; that commencing February 15, 1917, orders wore made by the district court from time to time extending time for the appellant in which to prepare, serve, have settled, and file a bill of exceptions in the case. The last order, extending the time to August 31, 1917, was made by the district court July 23, 1917. The appeal was perfected June 29, 1917. The case, therefore, was, at the time the last order was made by the district court, on July 23, 1917, before this court for all purposes connected with and involved on the appeal. However, we held that, for the purposes of properly presenting the case before this court for review, the district court had not lost jurisdiction to extend the time for preparing, serving, filing, and settling the bill of exceptions and certifying the same to this court so that the case might be reviewed and considered by us on the merits. In denying respondent’s motion we adhered to the rule announced in 3 C. J. pp. 1254, 1367, and in the recent ease before this court of State v. Carter, 52 Utah, 305, 173 Pac. 459.
FRICK, C. J., and McCARTY, THURMAN, and GIDEON, JJ., concur.